Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2011/0284744.
Regarding claims 1, 12, and 15, ‘744 discloses an apparatus and method where in a device comprising a charged particle beam source 730, a rotatable sample holder 734 rotating a sample about an axis perpendicular to a beam axis (Fig. 1A), a detection system (736), a data processor 750 and memory, where the apparatus is configured to articulate the method comprising the steps of irradiate a first sample region Fig. 5, 514, detect first emissions from the first region exposed Fig. 5, 518, repositioning the sample to a new angular position Fig. 5, 522, irradiating and detecting the second emissions Fig. 5, 524, and constructing a 3D model from the plural images produced by irradiation of a sample at plural angular positions Fig. 5, 526.  The repetition step 524 provides imaging a third or more angular positions.
Regarding claim 8, ‘744 discloses the sample comprises a crystal [0072] where resultant emissions describe the observed structure and a 3D image of sample so produced is a 3D model of the crystalline structure.
Regarding claim 17, ‘744 discloses that sample repositioning includes translation and/or rotation [0033] thereby providing either or both or rotation or translation for the angular position changes in step 522 pointed out above with respect to claim 15.
Allowable Subject Matter
Claims 2-7, 9-11, 13-14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID A VANORE/Primary Examiner, Art Unit 2881